            Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 1 of 26




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                         §
CHARLES MOWRY, Individually and on       §
behalf of all others similarly situated, §           Case No._______________
                                         §
                           Plaintiff,    §           CLASS ACTION
                                         §
        v.                               §
                                         §           CLASS ACTION COMPLAINT FOR:
THE MEET GROUP, INC., JEAN CLIFTON, §                  (1) Breach of Fiduciary Duties;
GEOFFREY COOK, CHRISTOPHER               §             (2) Aiding and Abetting Breach of
FRALIC, SPENCER RHODES, KEITH            §                 Fiduciary Duties;
RICHMAN, BEDI SINGH, JASON WHITT §                     (3) Violation of § 14(a) of the Securities
                                         §                 Exchange Act of 1934;
                           Defendants.   §             (4) Violation of § 20(a) of the Securities
                                         §                 Exchange Act of 1934
                                         §
                                         §
                                         §
                                         §           JURY TRIAL DEMANDED


       Plaintiff Charles Mowry (“Plaintiff”), by his attorneys, on behalf of himself and those

similarly situated, files this action against the defendants, and alleges upon information and belief,

except for those allegations that pertain to him, which are alleged upon personal knowledge, as

follows:

                                 SUMMARY OF THE ACTION

       1.       Plaintiff brings this shareholder class action on behalf of himself and all other

public shareholders of The Meet Group, Inc. (“Meet Group” or the “Company”) against Meet

Group, and its Board of Directors (the “Board” or the “Individual Defendants,” and collectively

with Meet Group, the “Defendants”), for breaches of fiduciary duties and violation of sections

14(a) and 20(a) of the Securities and Exchange Act of 1934 (the “Exchange Act”) in conjunction

with the proposed buyout and acquisition of Meet Group by eHarmony Holding, Inc., NCG -
            Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 2 of 26




NUCOM GROUP SE, and Holly Merger Sub, Inc. (collectively, “NuCom Group”). The March

5, 2020 Merger Agreement provides for a business combination whereby the Merger Sub will be

merged with and into NuCom Group. As a result of the Merger (defined below), the separate

corporate existence of the Merger Sub will cease and Meet Group will continue as the surviving

corporation. On the date of the closing of the Merger, Meet Group will become a wholly owned

subsidiary of NuCom Group.

       2.       Upon consummation of the Merger, each outstanding share of Meet Group

common stock will be converted into the right to receive $6.30 in cash, without interest (the “Per

Share Merger Consideration”). According to the Merger Agreement, all shares converted into the

right to receive the Per Share Merger Consideration shall cease to be outstanding and shall

automatically be cancelled or retired.

       3.       On April 2, 2020, in violation of sections 14(a) and 20(a) of the Exchange Act and

their fiduciary duties, the Company filed a Proxy Statement with the SEC on Form PREM14A (the

“Proxy”). The Proxy contains numerous material misstatements and omissions. As explained

below, the Proxy exposes some details of the highly conflicted sales process, but fails to disclose

material facts concerning the Proposed Acquisition – preventing shareholders from casting an

informed vote for or against the Proposed Acquisition. For example, the Proxy omits and/or

misrepresents material information concerning, among other things: (a) the sales process; (b) Meet

Group’s financial projections; and (c) the data and inputs underlying the financial valuation

exercises that purport to support the so-called “fairness opinion” provided by Meet Group’s

financial advisor, BofA Securities, Inc. (“BofA”).      Moreover, review of the Proxy further

establishes that the price offered to Meet Group shareholders is inadequate and cannot be

supported by a properly prepared valuation of the Company.



                                                1
            Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 3 of 26




       4.       In addition to NuCom Group’s interest in the Proposed Transaction, the deal may

also be tainted by conflicts of interest of the Directors and Company executives. Notably, certain

of the Company’s Directors and senior executive officers may have been motivated to enter into

the Proposed Transaction in order to receive benefits not shared equally with Plaintiff and

members of the Class (defined below). Under the terms of the Merger Agreement, all illiquid

Company options and other incentive awards will vest no later than seven days before the effective

date of the Proposed Transaction.

       5.       In approving the Proposed Transaction, the Individual Defendants have breached

their fiduciary duty of candor and duty to maximize shareholder value by, inter alia, (i) agreeing

to sell to NuCom Group without first taking steps to ensure that Plaintiff and Class members

(defined below) would obtain adequate, fair and maximum consideration under the circumstances;

and (ii) engineering the Proposed Transaction to benefit themselves and/or NuCom Group without

regard for Meet Group’s public shareholders. Accordingly, this action seeks to enjoin the

shareholder vote relating to the Proposed Transaction and compel the Individual Defendants to

properly exercise their fiduciary duties to Meet Group’s shareholders.

                                              PARTIES

       6.       Plaintiff is a citizen of the United States and the state of California, residing at 1953

Sierra Leone Ave., D, Rowland Heights, CA 91748. Plaintiff has at all times relevant hereto has

been, and continues to be a shareholder of Meet Group common stock.

       7.       Defendant Spencer Rhodes (“Rhodes”) has been a member of the Board at all

relevant times. Rhodes also serves as Chairman of the Board and Nominating and Governance

Committee, in addition to being a member on the Investor Relations Committee.

       8.       Defendant Geoffrey Cook (“Cook”) has been a member of the Board at all relevant

times. Cook also serves as Company’s Chief Executive Officer (“CEO”).

                                                   2
            Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 4 of 26




       9.         Defendant Jean Clifton (“Clifton”) has been a member of the Board at all relevant

times. Clifton also serves as the Chair of the Audit Committee and as a member of the

Compensation Committee.

       10.        Defendant Christopher Fralic (“Fralic”) has been a member of the Board at all

relevant times. Fralic also serves as the Chair of the Compensation Committee.

       11.        Defendant Keith Richman (“Richman”) has been a member of the Board at all

relevant times.

       12.        Defendant Bedi Singh (“Singh”) has been a member of the Board at all relevant

times. Singh also serves as the Chair of the Investor Relations Committee and as a member of the

Audit Committee.

       13.        Defendant Jason Whitt (“Whitt”) has been a member of the Board at all relevant

times. Whitt also serves as a member of both the Audit and Nominating and Governance

Committees.

       14.        Defendants named in paragraphs 7 - 13 are referred to herein as “Individual

Defendants” or “Director Defendants.”

       15.        By reason of their positions as officers and/or directors of the Company, the

Individual Defendants named above are in a fiduciary relationship with Plaintiff and the other

public shareholders of Meet Group and owe them the highest duty of candor and duty to maximize

shareholder value, as set forth in further detail herein.

       16.        Defendant Meet Group is a Delaware corporation that has its headquarters located

at 100 Union Square Drive, New Hope, Pennsylvania 18938. Meet Group operates a portfolio of

mobile social entertainment applications to meet the need for human connection worldwide. The

Company is publicly traded on the Nasdaq under the symbol “MEET.”



                                                   3
          Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 5 of 26




        17.     Non-Defendant eHarmony Holding, Inc. is a Delaware corporation and a wholly-

owned subsidiary of NuCom Group. NuCom Group is a majority-owned subsidiary of

ProSiebenSat.1 Media SE, one of Europe’s leading media companies and Germany’s biggest TV

network. NuCom Group is a private equity investment firm with its portfolio headlined by Parship

Group, who recently acquired eHarmony, the online dating website. The company was formed in

2018 and is headquartered in Unterfohring, Germany. ProSiebenSat.1 Media SE is publicly traded

on ETR Stock Market under the symbol “PSM.”

        18.     Non-Defendant Holly Merger Sub, Inc. is a Delaware corporation and a wholly

owned subsidiary of eHarmony Holding, Inc.

        19.     Non-Defendant NCG - NUCOM GROUP SE, is a European stock corporation and

operates solely for the purpose of this agreement.

                                  JURISDICTION AND VENUE

        20.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e) and Section 20(a) of the Exchange Act. This action is not a collusive

one to confer jurisdiction on a court of the United States, which it would not otherwise have.

        21.     Personal jurisdiction exists over each defendant either because the defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.




                                                   4
          Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 6 of 26




        22.    Venue is proper in this District pursuant to 28 U.S.C. § 1391, because Meet Group’s

principal place of business is located in this District, and each of the Individual Defendants, as

Company officers or directors, has extensive contacts within this District.

                     INDIVIDUAL DEFENDANTS’ FIDUCIARY DUTIES

        23.    In any situation where the directors of a publicly traded corporation undertake a

transaction that will result in either a change in corporate control or a break-up of the corporation’s

assets, the directors have an affirmative fiduciary obligation to act in the best interests of the

company’s shareholders, including the duty to obtain maximum value under the circumstances.

To diligently comply with these duties, the directors may not take any action that:

               (a)       adversely affects the value provided to the corporation’s shareholders;

               (b)       will discourage or inhibit alternative offers to purchase control of the

               corporation or its assets;

               (c)       contractually prohibits them from complying with their fiduciary duties;

               and/or;

               (d)       will provide the directors, executives or other insiders with preferential

               treatment at the expense of, or separate from, the public shareholders, and place

               their own pecuniary interests above those of the interests of the company and its

               shareholders.

        24.    In accordance with their duty of candor and duty to maximize shareholder value,

the Individual Defendants, as directors and/or officers of Meet Group, are obligated to refrain

from:

               (a)       participating in any transaction where the directors’ or officers’ loyalties are

               divided;



                                                    5
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 7 of 26




               (b)     participating in any transaction where the directors or officers are entitled

               to receive a personal financial benefit not equally shared by the public shareholders

               of the corporation; and/or

               (c)     unjustly enriching themselves at the expense or to the detriment of the

               public shareholders.

       25.     Plaintiff alleges herein that the Individual Defendants, separately and together, in

connection with the Proposed Transaction, violated, and are violating, the fiduciary duties they

owe to Plaintiff and the other public shareholders of Meet Group, including their duty of candor

and duty to maximize shareholder value. As a result of the Individual Defendants’ divided

loyalties, Plaintiff and Class members will not receive adequate, fair or maximum value for their

Meet Group common stock in the Proposed Transaction.

       26.     As a result of these breaches of fiduciary duty, the Company’s public shareholders

will not receive adequate or fair value for their common stock in the Proposed Transaction.

                              CLASS ACTION ALLEGATIONS

       27.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23,

individually and on behalf of the stockholders of Meet Group common stock who are being and

will be harmed by Defendants’ actions described herein (the “Class”). The Class specifically

excludes Defendants herein, and any person, firm, trust, corporation or other entity related to, or

affiliated with, any of the Defendants.

       28.     This action is properly maintainable as a class action because, inter alia:

               (a)     The Class is so numerous that joinder of all members is impracticable. Meet

               Group’s stock is publicly traded on the Nasdaq and as of March 6, 2020, there were




                                                 6
Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 8 of 26




    over 71 million common shares of Meet Group stock outstanding. Moreover, the

    holders of these shares are geographically dispersed throughout the United States;

    (b)      There are questions of law and fact which are common to the Class and

    which predominate over questions affecting any individual Class member. These

    common questions include, inter alia: (i) whether the Individual Defendants have

    engaged in self-dealing, to the detriment of Meet Group’s public shareholders; (ii)

    whether the Proposed Transaction is unfair to the Class, in that the price is

    inadequate and is not the fair value that could be obtained under the circumstances;

    (iii) whether Defendants have violated the federal securities laws; and (iv) whether

    Plaintiff and the other members of the Class have and will continue to suffer

    irreparable injury if the Proposed Transaction is consummated;

    (c)      Plaintiff is committed to prosecuting this action and has retained competent

    counsel experienced in litigation of this nature. The claims of Plaintiff are typical

    of the claims of the other members of the Class and plaintiff has the same interests

    as the other members of the Class.          Accordingly, Plaintiff is an adequate

    representative of the Class and will fairly and adequately protect the interests of the

    Class;

    (d)      The prosecution of separate actions by individual members of the Class

    would create the risk of inconsistent or varying adjudications with respect to

    individual members of the Class which would establish incompatible standards of

    conduct for Defendants, or adjudications with respect to individual members of the

    Class which would, as a practical matter, be dispositive of the interests of the other




                                      7
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 9 of 26




               members not parties to the adjudications or substantially impair or impede their

               ability to protect their interests; and

               (e)     Defendants have acted, or refused to act, on grounds generally applicable

               to, and causing injury to, the Class and, therefore, preliminary and final injunctive

               relief on behalf of the Class as a whole is appropriate.

                               SUBSTANTIVE ALLEGATIONS

       Company Background

       29.     Meet Group operates a portfolio of mobile social entertainment applications to meet

the need for human connection worldwide. The company leverages a live-streaming video

platform, empowering community to forge meaningful connections. The company's primary

applications include, MeetMe, LOVOO, Skout, Tagged, and Growlr, which keeps mobile daily

active users, entertained and engaged, and originate numbers of casual chats, friendships, dates,

and marriages. Its applications available on iPhone, Android, iPad, and other tablets in various

languages that facilitate interactions among users and encourage users to connect, communicate,

and engage with each other. The company also owns and operates meetme.com, skout.com,

tagged.com, hi5.com, lovoo.com, and growlrapp.com Websites; and provides online marketing

capabilities, which enable marketers to display their advertisements in various formats and in

various placements.

       30.     On March 11, 2020, the Company announced its 4th Quarter and Year-End

Financial Results. The Company demonstrated exceptional financial success for both the quarter

and full-year results. For the 4th Quarter, Meet Group had a total revenue of $57.6 million, up 10%

from the prior year quarter, net income of $4.9 million, up from $4.3 million the prior year quarter,

Adjusted EBITDA of $13.3 million, compared with $10.6 million in the prior year quarter. In

addition to the success of the 4th Quarter results, for the Full-Year 2019 financials, Total revenue

                                                   8
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 10 of 26




of $211.7 million, up 19% from the prior year, GAAP net income of $11.3 million compared with

$1.1 million, and Adjusted EBITDA of $42.2 million, compared with $32.0 million in the prior

year.

        31.    Defendant Cook commented on these positive results saying, “We are pleased with

our results in the fourth quarter, which capped a solid year in which we more than doubled video

revenue, launched new growth initiatives and further strengthened our safety leadership through

new products and partner collaboration. I am proud of our team and all that we have

accomplished.”

        32.    On October 3, 2019, the Philadelphia Business Journal published an article

regarding the Company’s 3Q financial results, commenting on the reasons for its success, “The

company’s live video streaming features have become a central part of its business strategy over

the past two years, as it's allowed. The core platform is driven by livestreamers and their viewers,

who can purchase digital “gifts” to give to streamers they like. Streamers can then redeem those

gifts for cash, with the top percentage of livestreamers earning thousands of dollars a month. On

Thursday, the company said it expected Q3 video revenue to be at least $20 million, 5% more than

prior expectations.”

        33.    In addition, The Motley Fool published an article on December 19, 2019 about the

Meet Group’s financial prospects, saying, “the company has solid fundamentals and has put itself

in a good position to diversify revenue streams and keep up with evolving consumer tastes. The

social and dating space has exhibited acquisitive behavior in the past, with many larger companies

stimulating growth by absorbing newly popular businesses.”

        34.    Despite this positive outlook and respect amongst the industry, the Proposed

Transaction, and the valuation contained therein do not account for Meet Group’s proven financial



                                                 9
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 11 of 26




success. If consummated, the Proposed Transaction would deprive Plaintiff and other members of

the Class the true value of their investments.

       35.     Nevertheless, on March 5, 2020, Meet Group and NuCom Group jointly issued a

press release and filed it with the United States Securities and Exchange Commission (“SEC”)

wherein it disclosed the entry by Meet Group and NuCom Group into the Merger Agreement. The

joint press release provides, in relevant part, as follows:


       NEW HOPE, Pa.— March 5, 2020 — The Meet Group, Inc. (NASDAQ:
       MEET), a leading portfolio of mobile dating apps, today announced that it has
       entered into a definitive agreement to be acquired by ProSiebenSat.1`s and General
       Atlantic’s joint company NuCom Group in an all cash transaction for $6.30 per
       fully diluted share representing an enterprise value of approximately $500 million.
       Together with NuCom Group’s portfolio company Parship Group, a matchmaking
       platform with its brands Parship, Elite Partner and eharmony, The Meet Group will
       become an integral part of a global leader in the online dating and social
       entertainment sector.

       After careful and thorough review, and following consultation with The Meet
       Group’s financial and legal advisors, the transaction was unanimously approved by
       The Meet Group’s board of directors. The purchase price represents a 30% and 43%
       premium to the unaffected 30 and 60 trading day volume weighted average price,
       respectively, to The Meet Group’s common stock through December 13, 2019, the
       last trading day prior to published market speculation regarding a potential
       transaction involving the company.

       “The Meet Group Board of Directors undertook a robust process, which culminated
       in a transaction that we believe will deliver certain and immediate value to our
       shareholders,” said Spencer Rhodes, Chairman of The Meet Group Board of
       Directors. “We are excited about this transaction and the significant benefits
       resulting from a combination with Parship Group,” said Geoff Cook, Chief
       Executive Officer of The Meet Group. “This transaction will allow us to tap new
       strategic growth opportunities by leveraging our video platform and
       ProSiebenSat.1’s experience with content and entertainment. What’s more, with
       this transaction and the participation of both General Atlantic and ProSiebenSat.1,
       we will achieve a new level of financial scale and backing, which has the potential
       to further accelerate our growth.”

       The Meet Group’s freemium dating brands, featuring its industry-leading video
       platform technology, will be combined with NuCom’s portfolio company Parship
       Group, which operates premium subscription dating brands including eharmony,
       Parship and Elite Partner. The transaction will diversify the revenue streams of both

                                                  10
        Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 12 of 26




      companies and increase their combined international footprint by broadening the
      companies’ user base.

      Max Conze, CEO, ProSiebenSat.1 Media SE: “The acquisition of The Meet
      Group is one of ProSiebenSat.1’s largest transactions. It will significantly advance
      our ambition to create one of the leading global players in online dating and
      interactive live video. We believe the combination of these two successful and
      complementary businesses will also create synergies within the ProSiebenSat.1
      universe and accelerate the growth of our market share in the German live video
      apps sector.”

      Tim Schiffers, CEO Parship Group: “Following a successful acquisition of
      eharmony, we have proven that we can manage new businesses and accelerate their
      growth by combining the best of both worlds. We continue to consolidate our
      position in the online dating market and extend our business model by adding social
      entertainment. I am looking forward to working with our new colleagues to solidify
      our international footprint.”

      The transaction, which is expected to close in the 2nd half of 2020, is subject to
      approval by The Meet Group’s stockholders, along with the satisfaction of
      customary closing conditions and regulatory approvals, including the expiration or
      early termination of the applicable waiting period under the Hart-Scott-Rodino
      Antitrust Improvements Act of 1976, antitrust approvals in Germany and Austria
      as well as approval from the Committee on Foreign Investment in the United States.
      The Meet Group expects to hold a special meeting of its stockholders to consider
      and vote on the transaction as soon as feasible after the mailing of the Proxy
      statement to shareholders.

      The Meet Group plans to release its fourth quarter fiscal year 2019 results before
      market open on March 11, 2020. In light of the pending transaction announced
      today, the company will not hold a corresponding conference call.

      Representation
      BofA Securities is acting as financial advisor to The Meet Group, and Morgan,
      Lewis & Bockius LLP is acting as legal counsel.

The Inadequate Merger Consideration

      36.     Significantly, the Company’s financial prospects and opportunities for future

growth, and market presence for NuCom Group establish the inadequacy of the merger

consideration. Notably, NuCom Group will receive approximately $500 million in cash on hand

from Meet Group.



                                              11
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 13 of 26




       37.     First, the compensation afforded under the Proposed Transaction to Company

stockholders significantly undervalues the Company. The proposed valuation does not adequately

reflect the intrinsic value of the Company. Moreover, the valuation does not adequately take into

consideration how the Company is performing, considering the potential the livestreaming dating

industry can achieve.

       38.     As the Philadelphia Business Journal noted in its March 5, 2020 article about the

Proposed Transaction, “the Company’s livestreaming platform allows users to buy credits in the

app, which they can then use to give their favorite livestreamers digital ‘gifts.’ Those gifts can then

be redeemed for cash. The platform allowed the company to shift its primary revenue source from

advertising to user-generated payments, and video soon became a business with an $82 million

revenue run rate. Without that bet on livestreaming, Cook said it’s fair to say the deal with

ProSieben probably wouldn’t have happened.”

       39.     Defendant Cook sees the livestreaming business as a potential powerhouse in the

dating industry. In the same article as above, the author commented on Defendant Cook’s vision,

saying, “Cook saw the success Asian dating app companies had integrating livestreaming into their

apps, and thought it could be recreated in Western countries. People often come to their apps to

connect with new people, but the downtime between chatting one-on-one with other users leaves

a gap that can make users feel even more lonely, he said. Livestreams give them that connection

and entertainment, something he described a mix between Tindr and Netflix.”

       40.     The deal also does not adequately take into consideration the synergies that inure

to the benefit of NuCom Group. As noted in the article above, the Talent Team at Meet Group

was a driving factor in the acquisition process: “Cook, along with his brother David and sister

Catherine, founded what’s now the Meet Group in 2005. David and Catherine were both in high



                                                  12
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 14 of 26




school and seeking a social media site that helped them meet people they didn’t know. At the time,

arguably the dawn of the social media age, most companies like MySpace and fledgling Facebook

were focused on connecting people who already knew each other. Geoff Cook who founded and

sold two startups he created while at Harvard for $10 million, saw the opportunity to stand out in

the market and ran with it. Six years after starting myYearbook, the site grew to a user base of 32.7

million and Cook merged it with QuePasa, a similar social media site aimed at Latino populations

in Central and South America. The deal was worth $100 million.”

       41.     Moreover, according to the Reuters article from December 19, 2019 detailing a

potential acquisition proposal by NuCom Group, the venture capital firm and media conglomerate

wants to expand the software internationally, saying ““We believe the interest in Meet Group likely

involves implementing Meet Group’s live streaming platforms across NuCom’s various dating

sites, as well as potential user overlaps in Europe and Germany.” The Proposed Transaction clearly

does not take the Company’s potential success and reach into its proposal.

       42.     Clearly, while the deal will be beneficial to NuCom Group, it comes at great

expense to Plaintiff and other public stockholders of the Company.

       43.     It is clear from these statements and the facts set forth herein that this deal is

designed to maximize benefits for NuCom Group at the expense of Meet Group’s public

stockholders, which clearly indicates that Meet Group’s stockholders were not an overriding

concern in the formation of the Proposed Transaction.

Preclusive Deal Mechanisms

       44.     The Merger Agreement contains certain provisions that unduly benefit NuCom

Group by making an alternative transaction either prohibitively expensive or otherwise impossible.

Here, for example, the Merger Agreement contains a termination fee provision that requires Meet



                                                 13
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 15 of 26




Group to pay NuCom Group an amount equal to $18,631,945 if the Merger Agreement is

terminated under certain circumstances.

       45.     The termination fee payable under this provision will make the Company that much

more expensive to acquire for potential purchasers, while resulting in a corresponding decline in

the amount of consideration payable to Meet Group’s shareholders.

       46.     The Merger Agreement also contains a “No Solicitation of Transactions” provision

that restricts Meet Group from considering alternative acquisition proposals by, inter alia,

constraining Meet Group’s ability to solicit or communicate with potential acquirers or consider

their proposals. Specifically, the provision prohibits Meet Group from soliciting any alternative

proposal, but permits the Board to consider an unsolicited “Competing Company Transaction”

only if it constitutes or is reasonably calculated to lead to a “Superior Proposal” as defined in the

Merger Agreement. However, even the Board’s consideration of unsolicited proposal is restricted:

prior to considering any such proposal, the Board must determine, in consultation with its financial

advisors, that its fiduciary duties require it to consider the proposal. Thus, the Board cannot

consider alternative proposals even if it reasonably believes that any such proposal would be

beneficial to shareholders.

       47.     Further, the Agreement further reduces the possibility of a topping offer from an

unsolicited purchaser. Here, Defendants agreed to provide NuCom Group information in order to

match any other offer, thus providing NuCom Group access to the unsolicited bidder’s financial

information and giving NuCom Group the ability to top the superior offer. Thus, a rival bidder is

not likely to emerge with the cards stacked so much in favor of NuCom Group.

       48.     Accordingly, the Company’s true value is compromised by the consideration

offered in the Proposed Transaction.



                                                 14
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 16 of 26




Conflicts of Interest

       49.     Pursuant to the Merger Agreement, as a consequence of the merger, each

outstanding and unvested Company option and/or restricted stock will automatically vest and/or

be converted into the right to receive cash or stock in certain amounts. As a result, the Individual

Defendants will receive immediate lump sum cash payments in exchange for their (collective)

thousands of currently illiquid Meet Group options and restricted stock as follows:


                                                          Cash        Equity        Total
       Name                                               ($)(1)      ($)(2)        ($)(3)
       Geoff Cook                                       1,592,576   10,409,688   12,002,264
       James Bugden                                       622,292    2,733,277    3,355,569
       Frederic Beckley                                   616,172    3,594,975    4,211,147
       Michael Johnson                                    387,072      857,590    1,244,662



       50.     In addition, pursuant to the Merger Agreement, as a consequence of the merger,

each outstanding and unvested Company option and/or restricted stock will automatically vest

and/or be converted into the right to receive cash or stock in certain amounts. As a result, the

Individual Defendants will receive immediate lump sum cash payments in exchange for their

(collective) thousands of currently illiquid Meet Group options and restricted stock.

       51.     Clearly, based on the above, the Proposed Transaction is the product of an unfair

and inadequate sales process conducted by the Board and Company insiders with an eye to

personal compensation and in breach of its fiduciary duties and which fails to maximizer

stockholder value.

The Materially Incomplete and Misleading Proxy Statement

       52.     On April 2, 2020, Meet Group filed with the SEC a materially misleading and

incomplete Proxy Statement that, in violation their fiduciary duties, failed to provide the

                                                15
        Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 17 of 26




Company’s stockholders with material information and/or provides them with materially

misleading information critical to the total mix of information available to the Company’s

stockholders concerning the financial and procedural fairness of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Sales Process leading up

       to the Proposed Transaction

       53.     The Proxy Statement fails to provide material information concerning the process

conducted by the Company and the events leading up to the Proposed Transaction. In particular,

the Proxy Statement fails to disclose whether the confidentiality agreement entered into between

the Company and the private equity sponsor for Company B contained a standstill provision and,

if so, whether such standstill provision (i) contained a “Don’t ask, Don’t waive” (“DADW”)

provision and (ii) whether such provision remains in effect.

       Omissions and/or Material Misrepresentations Concerning Meet Group’s Financial

       Projections

       54.     The Proxy Statement fails to provide material information concerning financial

projections provided by Meet Group management and relied upon by BofA in its analyses. The

Proxy Statement discloses management-prepared financial projections for the Company which are

materially misleading.

       55.     The Proxy Statement indicates that in connection with the rendering of BofA’s

fairness opinion, BofA reviewed, “reviewed certain internal financial and operating information

with respect to the business, operations and prospects of the Company furnished to or discussed

with BofA Securities by the management of the Company, including certain financial forecasts

relating to the Company prepared by the management of the Company, referred to herein as the

Company management forecasts.”



                                                16
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 18 of 26




       56.      Accordingly, the Proxy Statement should have, but fails to provide, certain

information in the projections that Meet Group management provided to the Board and BofA.

Courts have uniformly stated that “projections … are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or []

market multiples. What they cannot hope to do is replicate management’s inside view of the

company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del.

Ch. 2007).

       57.     The Proxy Statement fails to provide material information concerning the financial

projections prepared by Meet Group management. While the Proxy Statement provides certain

line items for Adjusted EBITDA, it fails to disclose material line items for the Non-GAAP

measures, including (i) interest expense, (ii) stock-based compensation, (iii) non-recurring expense

and (iv) restructuring or other expenses.

       58.     Additionally, the Proxy Statement fails to disclose a reconciliation of all provided

non-GAAP metrics, including Adjusted EBITDA and Unlevered Free Cash Flow (“UFCF”) to

GAAP metrics.

       59.     This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were

not fully informed as to Defendants’ actions, including those that may have been taken in bad faith,

and cannot fairly assess the process.

       60.     Without accurate projection data presented in the Proxy Statement, Plaintiff and

other stockholders of Meet Group are unable to properly evaluate the Company’s true worth, the

accuracy of BofA’s financial analyses, or make an informed decision whether to vote their




                                                17
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 19 of 26




Company stock in favor of the Proposed Transaction. As such, the Board has breached their

fiduciary duties by failing to include such information in the Proxy Statement.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       BofA

       61.      In the Proxy Statement, BofA describes its respective fairness opinion and the

various valuation analyses performed to render such opinion. However, the descriptions fail to

include necessary underlying data, support for conclusions, or the existence of, or basis for,

underlying assumptions. Without this information, one cannot replicate the analyses, confirm the

valuations or evaluate the fairness opinions.

       62.      With respect to the Discounted Cash Flow Analysis, the Proxy Statement fails to

disclose the following:

                (a)    The specific inputs and assumptions used to calculate the discount rate

range of 7.5% to 10.0% used;

                (b)    The specific inputs and assumptions underlying the assumed effective tax

rate of 21% and discount rates ranging from 7.0% to 9.0% used to calculate implied per share

present value of tax benefits estimated to result from net operating losses (“NOL”);

                (c)    The projected terminal values;

                (d)    Inputs and assumptions underlying the terminal multiples 8.0x to 10.0x; and

                (e)    Inputs and assumptions underlying the assumed perpetuity growth rates of

1.9% to 5.3%.

       63.      These disclosures are critical for stockholders to be able to make an informed

decision on whether to vote their shares in favor of the Proposed Transaction.




                                                18
           Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 20 of 26




          64.   With respect to the Selected Publicly Traded Companies Analysis, the Proxy

Statement fails to disclose the individual multiples observed for each of the selected companies.

          65.   With respect to the Selected Precedent Transactions Analysis, the Proxy Statement

fails to disclose the individual multiples observed for each of the selected transactions.

          66.   Without the omitted information identified above, Meet Group’ public stockholders

are missing critical information necessary to evaluate whether the proposed consideration truly

maximizes stockholder value and serves their interests. Moreover, without the key financial

information and related disclosures, Meet Group’ public stockholders cannot gauge the reliability

of the fairness opinion and the Board’s determination that the Proposed Transaction is in their best

interests. As such, the Board has breached their fiduciary duties by failing to include such

information in the Proxy Statement.

                                  FIRST CAUSE OF ACTION

                 Breach of Fiduciary Duty against the Individual Defendants

          67.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          68.   As alleged herein, Defendants have initiated a process to sell Meet Group that

undervalues the Company and vests them with benefits that are not shared equally by Meet

Group’s public shareholders. In addition, by agreeing to the Proposed Transaction, Defendants

have capped the price of Meet Group at a price that does not adequately reflect the Company’s

true value. Moreover, Defendants failed to sufficiently inform themselves of Meet Group’s value,

or disregarded the true value of the Company, in an effort to benefit themselves. Furthermore, any

alternate acquirer will be faced with engaging in discussions with a management team and board

that is committed to the Proposed Transaction.



                                                 19
           Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 21 of 26




          69.     As such, unless the Individual Defendants’ conduct is enjoined by the Court, they

will continue to breach their fiduciary duties to Plaintiff and the other members of the Class, and

will further a process that inhibits the maximization of shareholder value and the disclosure of

material information.

          70.     Plaintiff and the members of the Class have no adequate remedy at law.

                                   SECOND CAUSE OF ACTION

                Aiding and Abetting Breach of Fiduciary Duties against Meet Group

          71.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          72.     Defendant Meet Group is sued herein as an aider and abettor of the breaches of

fiduciary duties outlined above by the Individual Defendants, as members of the Board of Meet

Group.

          73.     The Individual Defendants have breached their fiduciary duties in the manner

described herein. Such breaches could not and would not have occurred but for the conduct of

Defendant Meet Group.

          74.     Defendant Meet Group had knowledge that it was aiding and abetting the Individual

Defendants’ breach of fiduciary duties to Meet Group stockholders.

          75.     Defendant Meet Group rendered substantial assistance to the Individual Defendants

in the breach of their fiduciary duties to Meet Group stockholders.

          76.     As a result of these Defendants’ conduct of aiding and abetting the Individual

Defendants’ breaches of fiduciary duties, Plaintiff and the other members of the Class have been

and will be damaged in that they have been and will be prevented from obtaining a fair price for

their shares.



                                                   20
        Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 22 of 26




       77.     As a result of the unlawful actions of Defendants, Plaintiff and the other members

of the Class will be irreparably harmed in that they will not receive fair value for Meet Group’s

assets and business and will be prevented from obtaining the real value of their equity ownership

in the Company.

       78.     Unless the actions of these Defendants are enjoined by the Court, they will continue

to aid and abet the Individual Defendants’ breach of their fiduciary duties owed to Plaintiff and

the members of the Class, and will aid and abet a process that inhibits the maximization of

shareholder value.

       79.     Plaintiff and the members of the Class have no adequate remedy at law.

                                  THIRD CAUSE OF ACTION

                        Violations of Section 14(a) of the Exchange Act
                                    Against All Defendants

       80.     Plaintiff repeats all previous allegations as if set forth in full herein.

       81.     Defendants have disseminated the Proxy with the intention of soliciting

stockholders to vote their shares in favor of the Proposed Transaction.

       82.     Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

               It shall be unlawful for any person, by the use of the mails or by any means
               or instrumentality of interstate commerce or of any facility of a national
               securities exchange or otherwise, in contravention of such rules and
               regulations as the [SEC] may prescribe as necessary or appropriate in the
               public interest or for the protection of investors, to solicit or to permit the
               use of his name to solicit any proxy or consent or authorization in respect
               of any security (other than an exempted security) registered pursuant to
               section 78l of this title.

       83.     As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

               No solicitation subject to this regulation shall be made by means of any
               proxy statement, form of proxy, notice of meeting or other communication,


                                                  21
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 23 of 26




               written or oral, containing any statement which, at the time and in the light
               of the circumstances under which it is made, is false or misleading with
               respect to any material fact, or which omits to state any material fact
               necessary in order to make the statements therein not false or misleading or
               necessary to correct any statement in any earlier communication with
               respect to the solicitation of a proxy for the same meeting or subject matter
               which has become false or misleading.

       84.     The Proxy was prepared in violation of Section 14(a) because it is materially

misleading in numerous respects and omits material facts, including those set forth above.

Moreover, in the exercise of reasonable care, Defendants knew or should have known that the

Proxy is materially misleading and omits material facts that are necessary to render them non-

misleading.

       85.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       86.     The Individual Defendants were at least negligent in filing a Proxy that was

materially misleading and/or omitted material facts necessary to make the Proxy not misleading.

       87.     The misrepresentations and omissions in the Proxy are material to Plaintiff and the

Class, and Plaintiff and the Class will be deprived of its entitlement to decide whether to vote its

shares in favor of the Proposed Transaction on the basis of complete information if such

misrepresentations and omissions are not corrected prior to the stockholder vote regarding the

Proposed Transaction.

                                 FOURTH CAUSE OF ACTION

                        Violations of Section 20(a) of the Exchange Act
                              Against The Individual Defendants

       88.     Plaintiff repeats all previous allegations as if set forth in full herein.

       89.     The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations


                                                  22
         Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 24 of 26




and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Proxy was materially misleading to Company stockholders.

       90.     The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Proxy and nevertheless approved, ratified and/or failed

to correct those statements, in violation of federal securities laws. The Individual Defendants were

able to, and did, control the contents of the Proxy. The Individual Defendants were provided with

copies of, reviewed and approved, and/or signed the Proxy before its issuance and had the ability

or opportunity to prevent its issuance or to cause it to be corrected.

       91.     The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of Meet Group’s business, the information contained in its filings with the SEC, and

its public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from the Company’s stockholders and that the Proxy was misleading. As a result, the

Individual Defendants are responsible for the accuracy of the Proxy and are therefore responsible

and liable for the misrepresentations contained herein.

       92.     The Individual Defendants acted as controlling persons of Meet Group within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause Meet Group to engage in the wrongful



                                                 23
Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 25 of 26
Case 2:20-cv-02092-KSM Document 1 Filed 04/30/20 Page 26 of 26




                                   Ryan P. Cardona (Pa Bar No. 316350)
                                   Two Bala Plaza, Suite 510
                                   Bala Cynwyd, PA 19004
                                   Tel: (610) 667-6200
                                   Fax: (610) 667-9029
                                   mackerman@brodskysmith.com
                                   rcardona@brodskysmith.com

                                   Attorneys for Plaintiff




                              25
